                                                                                         FILED
                                                                                2020 Jan-27 PM 05:05
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

STANLEY BRENT CHATMAN,                    )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )          Civil Action Number
                                          )          2:17-cv-01952-AKK
COI KENNEDY D. ROY, et al,                )
                                          )
       Defendants.                        )

                          MEMORANDUM OPINION

      This matter came before the court today for a bench trial on Stanley

Chatman’s Eighth Amendment excessive force claims based his allegations that

Officer Kennedy Roy sprayed Chatman in the face with a fire extinguisher and

Lieutenant Mohammad Jenkins assaulted Chatman in a hallway by spraying him

with a chemical agent and slapping him. Chatman testified in support of his case and

presented inmates Mornterieus Densmore, Travis Burns, and Johnny Davis as

witnesses. The two defendants testified and also called as a witness Joshua

Murphree, who was a corrections lieutenant at the time of the incident.

      As explained in open court, based on Officer Roy and Lt. Jenkins’ testimony

and their demeanor, and that of the other witnesses, the court finds Officer Roy and

Lt. Jenkins more credible than Chatman and his witnesses. The court, sitting as the

trier of fact and law, concludes by a preponderance of the evidence that Chatman
has failed to establish that these defendants violated his Eight Amendment right to

be free from excessive force. Therefore, in light of the evidence presented by the

defendants and Chatman’s failure to prove his claims, the court will enter judgment

in favor of Defendants Kennedy Roy and Mohammed Jenkins and dismiss this case

with prejudice. A separate order in accordance with this memorandum opinion will

be entered.

      DONE the 27th day of January, 2020.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE
